DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 21, 23-25, 27-29, 31-35, and 37-40 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 10,929,711 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 21, 23-25, 27-29, 31-35, and 37-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 21, 23-25, 27-29, 31-35, and 37-40 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (10,929,711), specially, the independent claims 21, 29, and 35 of the present application is the same invention as the claims 1, 6, and 15 of the U.S. Patent (10,929,711).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently














Instant Application
U.S Patent 10,929,711       
21. A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising:
receiving sensor data representing an environment associated with a vehicle;
inputting the sensor data into a machine learned model;
receiving, from the machine learned model, segmentation information for individual elements of the sensor data;
associating the segmentation information with a voxel grid;
determining, based at least in part on the segmentation information, that a first portion of the sensor data represents a ground surface in the environment;
removing data representing the ground surface from the sensor data; and
determining that a second portion of the sensor data represents an object in the environment.

1. A system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: receiving sensor data of an environment captured by a time of flight sensor on an autonomous vehicle, the sensor data arranged as a two dimensional image, wherein an individual element of one or more channels of the two dimensional image comprises one or more of depth information, intensity information, or confidence information; determining, based at least in part on the two dimensional image, three dimensional data, wherein point data of the three dimensional data represents the sensor data in three dimensions; associating, as voxel data, the three dimensional data with a voxel space; receiving ground plane data associated with a location of the autonomous vehicle; determining, based at least in part on the ground plane data, that a portion of the voxel data represents a ground surface; removing the ground surface from the voxel data to determine a subset of the voxel data; clustering voxels in the subset of the voxel data to determine an object; associating the object with at least one of a dynamic grid or a static grid; and controlling the autonomous vehicle based at least in part on the object associated with at least one of the dynamic grid or the static grid.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of claims 1, 6, and 15 of the U.S. Patent (10,929,711) are encompassed the claimed invention of the independent claims 21, 29, and 35 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,929,711).  

For example, claim 23 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (10,929,711).
Claim 24 of the present application are same function and same result as claims 2 and 7 of the U.S. Patent (10,929,711).
Claim 25 of the present application are same function and same result as claim 4 of the U.S. Patent (10,929,711).
Claim 27 of the present application are same function and same result as claim 1 of the U.S. Patent (10,929,711).
Claim 28 of the present application are same function and same result as claim 2 of the U.S. Patent (10,929,711).
Claim 31 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (10,929,711).
Claim 32 of the present application are same function and same result as claims 2 and 7 of the U.S. Patent (10,929,711).
Claim 33 of the present application are same function and same result as claim 1 of the U.S. Patent (10,929,711).
Claim 34 of the present application are same function and same result as claim 2 of the U.S. Patent (10,929,711).
Claim 37 of the present application are same function and same result as claims 1 and 3 of the U.S. Patent (10,929,711).

Claim 39 of the present application are same function and same result as claim 1 of the U.S. Patent (10,929,711).
Claim 40 of the present application are same function and same result as claim 2 of the U.S. Patent (10,929,711).

Allowable Subject Matter
3.		Claims 22, 26, 30, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pfeiffer (US 2020/0126237) discloses Sensor Data Segmentation.
Liang et al. (US 2019/0138024) discloses Map Automation Lane Classification.
Pfeiffer (US 2019/0293772) discloses Automated Detection of Sensor Miscalibration.
Ghafarianzadeh et al. (US 10,176,388) discloses Spatial and Temporal Information for Semantic Segmentation.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
October 23, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649